Citation Nr: 0832017	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In August 2006, the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  In 
August 2007, it the Board remanded the case for audiologic 
examination of the veteran.  The requested development has 
been accomplished and the Board proceeds with its review of 
the appeal.  


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
a pure tone threshold average of 44 decibels in the right ear 
and 46 decibels in the left ear with discrimination ability 
of 96 percent in the right ear and 90 percent in the left ear 
(numeric designation I for the right ear and II for the left 
ear).  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his wife have provided statements describing 
how his service-connected hearing loss affects his life and 
asserting that these deficits warrant a compensable rating.  

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In August 2006, the Board remanded the case for 
VCAA compliance.  Letters from the RO dated in August 2006 
and September 2007 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The last duty-to-assist letter was sent in 
September 2007, before the RO last adjudicated the claim with 
a December 2007 supplemental statement of the case.  Thus, 
the veteran was given a meaningful opportunity to respond and 
participate effectively in the processing of his claim.  

The notice regarding ratings and effective dates, as required 
by the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) was provided in August 2006; and the veteran had an 
opportunity to respond before the claim was adjudicated 
again.  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had VA examinations.  A medical 
opinion has been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d).  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2007).  The 
United States Court of Veterans Appeals (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On the authorized VA audiological evaluation, in May 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
35
55
55
39
Left
10
30
65
75
45

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 96 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

VA audiology notes for 2004 show that the veteran was issued 
hearing aids.  

The April 2007 audiology examination reportedly showed the 
right ear had normal hearing through 1500 Hertz sloping to a 
severe to profound sensorineural combined type hearing loss 
with a good word recognition score of 88 percent at 65 
decibels.  The left ear had normal hearing through 1500 Hertz 
sloping to a severe to profound sensorineural combined type 
hearing loss with a good word recognition score of 84 percent 
at 60 decibels.  This information does not indicate that the 
hearing loss meets the criteria for a compensable rating.  

On the authorized VA audiological evaluation, in November 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
5
40
60
70
44
Left
5
40
70
70
46

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 90 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

While the veteran may feel that the impact of his service-
connected hearing loss on his life warrants a compensable 
rating, compensation is based on the average industrial 
impairment associated with various degrees of disability.  In 
this case, the repeated audiological tests form a 
preponderance of evidence showing the extent of the service-
connected hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable disability rating for a bilateral 
hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


